On order of the Court, the motion to extend time is GRANTED. By order of February 20, 2018, the prosecuting attorney was directed to answer the application for leave to appeal the May 11, 2017 order of the Court of Appeals. The answer having been received, the application for leave to appeal is again considered. Pursuant to MCR 7.305(H)(1), and in light of the prosecutor's concession that the defendant was erroneously sentenced as a habitual offender, we REMAND this case to the Wayne Circuit Court Family Division for resentencing without habitual offender enhancement. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.